Case 1:21-cv-11244-DJC Document 12-6 Filed 08/17/21 Page 1 of 3




                       Exhibit F
            Case 1:21-cv-11244-DJC Document 12-6 Filed 08/17/21 Page 2 of 3
                                                    Tuesday, August 3, 2021 at 15:13:49 Eastern Daylight Time

Subject:    Re: Religious Exemp/on
Date:       Wednesday, July 21, 2021 at 10:07:41 PM Eastern Daylight Time
From:       Shawn J DeVeau
To:         Cora ClueG, Chancellor Marcelo Suárez-Orozco
CC:         Oﬃce of VC Student Aﬀairs, Robert Pomales, Diane Pankow
AFachments: image001.png

Cora –

My response was not automated but it is a standard response.

Why was my exemption denied?

As your request for a religious exemption has been initially denied, you may have an opportunity for
appeal. Federal law (Title VII of the Civil Rights Act of 1964) allows for exemptions from required
vaccines to those that can show a sincerely held religious belief. At this time, you have not met this
burden. Proof of a sincerely held religious belief could include:

   1. A signed statement from a religious official describing the religious tenet that precludes the taking
      of a vaccine and/or
   2. A personally written statement describing the religious basis for your objection to taking this
      vaccine versus the other vaccines which you have previously submitted evidence of having
      received.

What is the deadline for submitting an appeal to this denial, and what is the turnaround time
for an appeal response?

There is technically no deadline for an appeal as a student could opt not to appeal or not to attend class
on campus and/or take all online courses. I have been able to reply to appeals within three business
days.

Please let me know if there are any other questions with which I may be able to assist.

Shawn

Shawn J. De Veau (He Series)
Interim Vice Chancellor for Student Affairs

From: Cora ClueG <                         >
Date: Wednesday, July 21, 2021 at 10:02 PM
To: Shawn J DeVeau <Shawn.DeVeau@umb.edu>, Chancellor Marcelo Suárez-Orozco
<Chancellor@umb.edu>
Cc: Oﬃce of VC Student Aﬀairs <VCSA@umb.edu>, Robert Pomales <Robert.Pomales@umb.edu>,
Diane Pankow <Diane.Pankow@umb.edu>
Subject: Re: Religious Exemp/on

Hello,


                                                                                                         Page 1 of 3
             Case 1:21-cv-11244-DJC Document 12-6 Filed 08/17/21 Page 3 of 3


That was an exaspera/ngly non-responsive response. If in fact that was an automated response, I
would appreciate a human being taking the /me to answer the ques/ons I posed in my original
message or explain why that informa/on is not forthcoming. My ability to take any appropriate next
step hinges on having insight into the answers to my ques/ons.

Thank you for your /me and considera/on.

Cora ClueG

From: Shawn J DeVeau <Shawn.DeVeau@umb.edu>
Sent: Wednesday, July 21, 2021 8:51 PM
To: Cora ClueG
Cc: Oﬃce of VC Student Aﬀairs <VCSA@umb.edu>; Robert Pomales <Robert.Pomales@umb.edu>; Diane
Pankow <Diane.Pankow@umb.edu>
Subject: FW: Religious Exemp/on

Cora –

The University of Massachusetts Boston will require all undergraduate and graduate students who wish
to live or learn or conduct research on campus or access campus resources to be fully vaccinated prior
to the beginning of the fall semester, on the basis of expected additional state, federal and legal
guidance and vaccine availability, and subject to legally recognized medical exemptions, and/or legally
recognized disability or religious accommodations. Evidence to date concerning the present and
expected approval status and effectiveness of the vaccines supports the University’s position.

As your request for a religious exemption has been initially denied, you may have an opportunity for
appeal. Federal law (Title VII of the Civil Rights Act of 1964) allows for exemptions from required
vaccines to those that can show a sincerely held religious belief. At this time, you have not met this
burden. Proof of a sincerely held religious belief could include:

   1. A signed statement from a religious official describing the religious tenet that precludes the taking
      of a vaccine and/or
   2. A personally written statement describing the religious basis for your objection to taking this
      vaccine versus the other vaccines which you have previously submitted evidence of having
      received.

Upon receipt of one or both of these statements, we will make a further review of your appeal.

Shawn

Shawn J. De Veau (He series)
Interim Vice Chancellor for Student Affairs
UMass Boston
100 Morrissey Blvd
Dorchester MA 02125




                                                                                                         Page 2 of 3
